DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022 has been entered.
Claims 1-4, 7, 13-14 are pending.  Claims 7, 13 are withdrawn.
Claims 1-4, 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20090078128 (already of record)).
Regarding claims 1-4, 14, Kim et al teaches a lithium composite oxide cathode active material for a lithium battery comprising an inorganic compound coating from an inorganic compound particle such as AlF3, MgF2 and mixtures thereof (Abstract, Pg. 6).  Kim et al teaches lithium cobalt oxide comprising Mg, Al or Zr (Formula 1).  Kim et al further teaches 300-1000°C for 2-10 hours (which overlaps the claimed range; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)).  However, Kim et al fails to specifically disclose a preferred embodiment comprising the combination of AlF3 and MgF2 and 0.05-2mol% of F atoms with respect to Co atoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the combination of AlF3 and MgF2 in Kim et al as Kim et al teaches mixtures of inorganic metal halide compounds.  Furthermore, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.05-2mol% of F atoms with respect to Co atoms in order to provide enhanced discharge capacity and rate property of the battery as taught in Kim et al.  Kim et al teaches 0.001-15mol% of the inorganic compound and this range overlaps the claimed range of 0.05-2mol% of F atoms with respect to Co atoms as Kim et al teaches as low as 0.001mol% of the inorganic compound and F is 68mole % of AlF3 and 61mole% of MgF2.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed November 1, 2022 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection, Applicant argues that they have shown unexpected results to overcome the rejection.  The Examiner disagrees with the above argument because the claims are not commensurate in scope with the showing.  The showing is only true for the specific proportions and heat treatment steps shown in the Examples.  With respect to Applicants arguments regarding Reference Example 9 in the instant specification, although the temperature range does not fall within the currently claimed temperature range, it is unclear what temperature range will provide the unexpected results as shown in the other Examples as the unexpected results only show one mol%, at one temperature (600°C) and one time (5 hours).  The showing does not provide any range of values or different values for the mol%, temperature or time.  It has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 19, 2022